THE STATE OF TEXAS
                        MANDATE
                    *********************************************

TO THE 241ST DISTRICT COURT OF SMITH COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 29th
day of September, 2017, the cause upon appeal to revise or reverse your judgment between

                    KEVIN MARTIN AND RENEE MARTIN, Appellant

                       NO. 12-17-00264-CV; Trial Court No. 13-2481C

                                     By per curiam opinion.

             MICHAEL JOHNS LOYD AND KARMAN KAY LOYD, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came on to be heard on the motion of the Appellants to dismiss the
appeal herein, and the same being considered, it is the opinion of this Court that the motion to
dismiss be granted.

        It is therefore ORDERED, ADJUDGED and DECREED by this Court that this appeal be,
and the same is, hereby dismissed and that all costs of this appeal be, and the same are, adjudged
against Appellants; for which execution may issue; and that this decision be certified to the court
below for observance.”
        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 27th day of November, 2017.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk